DETAILED ACTION
	The amendment filed 1/22/2021 is acknowledged.
	The amendment adds new claims 18-24.
	Upon entry of the amendment, claims 7, 8, 12-13, 16-24 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, 12-13, 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakawa et al. (PLoS One (published March  2015); 10(3): e0119428; pages 1-16).
	Asakawa teaches that a number of different ions were tested for their ability to inhibit lipopolysaccharide (LPS)-induced production of IL-6, but not that of tumor necrosis factor 
As such, Asakawa teaches a method comprising adding a Nickel (Ni) (i.e., a test agent) to cells expressing Arid5A, detecting an effect of Ni (the test agent) on a function of Arid5A (reduced Arid5A expression and reduced stability of IL-6), and selecting Ni as an agent that decreases function of Arid5A, compared to controls.
	Regarding the preamble of claim 7, which states “A method for screening for a candidate substance useful for treatment of lung disease”, it is noted that “useful for treatment of lung disease” merely provides an intended use for the identified substance and does not impart any specific requirement for the claimed method. Furthermore, the fact that the select substance would be useful for treatment of lung disease is an inherent property of the selected agent.
In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Also see MPEP §2111.02(II), which recites, “[A] prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)”. 
	Claims 12, 13, further limit the methods of claims 7 and 8 (and claim 23 further limits the method of claim 21) by requiring that the lung disease which the substance is useful for treating is pulmonary fibrosis, and claims 16 and 17 further limit the methods of claims 7 and 8 (and claim 24 further limits the method of claim 21) by requiring that the lung disease which the substance is useful for treating is an inflammatory lung disease.  Similar to above, further limiting the lung disease which is treated only applies an intended use to the substance, and the fact that the identified/selected agent would be useful for treating pulmonary fibrosis and an inflammatory lung disease is an inherent property of the selected agent.
	Asakawa teaches that the test agent (Ni) is contacted to cells that express Arid5A, and that reverse-transcription PCR is used to measure IL-6 mRNA levels and TNF-alpha mRNA levels in the contacted cells compared to non-contacted cells and that the agent (Ni) decreased IL-6 mRNA expression levels but did not affect TNF-alpha mRNA expression levels in 
Asakawa teaches that macrophages were used in the experiments (e.g., see page 3 under “Cell culture” which indicates that the murine macrophage cell line RAW264 was used in the present study).
	As such, Asakawa teaches a method that meets all of the active steps of the instant claims; therefore, the instant claims are anticipated by Asakawa.

Response to Arguments
Applicant’s arguments, filed 1/22/2021, with respect to the rejection of claims  under 35 USC 101 have been fully considered and, in view of the amendment to the claims, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon consideration of the newly amended/presented claims, a new ground(s) of rejection is made in view of Asakawa, as indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635